Citation Nr: 1201286	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-33 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Rochelle Richardson, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In December 2010, the Veteran testified before the undersigned Veterans Law Judge via video conference, as requested on his August 2009 substantive appeal.  A transcript of hearing is associated with the claims file.  However, in November 2011, the Board sent the Veteran a letter informing him that a Central Office hearing had been scheduled in February 2012.  Review of the record reveals that this letter was sent in error in response to a document that was misfiled in the Veteran's claims file (and is no longer associated with the claims file).  Nevertheless, the Board finds no prejudice to the Veteran in this regard, as his representative submitted a letter in November 2011 waiving the Veteran's right to an additional hearing and requesting that his appeal be decided on the evidence of record.  


FINDING OF FACT

The preponderance of the lay and medical evidence of record demonstrates that the Veteran's service-connected PTSD is characterized by a social and occupational impairment that results in reduced reliability and productivity due to depression, anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, and difficulty establishing and maintaining effective relationships.  The preponderance of the evidence shows that he has consistently denied having suicidal ideation and there is no evidence that his obsessional rituals interfere with his routine activities.  Likewise, the preponderance of the evidence does not reflect that his impaired impulse control has resulted in periods of violence or assaultiveness, or that his persistent anxiety and depression affect his ability to function independently and effectively.  The Veteran is consistently described as alert and fully oriented.  His thought process is described as logical, coherent, and linear, with normal and appropriate thought content.  The preponderance of the objective evidence reflects that the Veteran's recent, remote, and immediate memory are intact, as is his concentration and attention.  


CONCLUSION OF LAW

The schedular criteria for an initial 50 percent disability rating, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

Review of the record reveals that, in September 2007, prior to the initial unfavorable rating decision in March 2008, of the evidence and information necessary to substantiate his service connection claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  The September 2007 letter also advised him of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all relevant evidence identified by the Veteran and the evidentiary record, including all available VA outpatient treatment records, and all reports of treatment conducted by his private physician, Dr. D.H..  Additionally, the Veteran was afforded VA examinations in connection with his appeal in May 2008 and April 2011.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.  

In evaluating this claim, the Board finds significant that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection for PTSD was established in May 2008, and the RO assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective from July 17, 2007.  

The Veteran disagreed with the RO's determination as to the disability rating assigned, which is the basis of the current appeal.  

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As noted, the Veteran's service-connected PTSD is currently rated 30 percent disabling under the criteria of DC 9411, which is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2011).  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The evidence that will be considered in evaluating the current claim consists of VA outpatient treatment records dated from 2007 to 2011, VA examination reports dated May 2008 and April 2011, private treatment records from Dr. D.H., and the lay statements submitted in support of this claim, including the testimony provided at the December 2010 hearing.  

The objective evidence shows that the Veteran's service-connected PTSD is manifested by depression, anxiety, intrusive thoughts, flashbacks, and sleep disturbance manifested by insomnia and recurrent dreams and nightmares about his experiences in Vietnam.  He also demonstrates irritability and anger issues, suspiciousness, hypervigilance, exaggerated startle response, and self-isolation.  See VA outpatient treatment records dated from 2007 to 2011; VA examination reports dated May 2008 and April 2011; lay statements submitted by the Veteran, his wife, and children.  

The Veteran's affect has been variously described as restricted, tearful but controlled, congruent to mood, and constricted, with one notation of an appropriate mood.  See VA outpatient treatment records dated May 2007, March 2008, September 2008, and November 2009; May 2008 VA examination report.  Similarly, the Veteran's mood has been variously described as impaired, dysphoric, anhedonic, solemn, nervous, and constricted with residual anxiety.  See VA outpatient treatment records dated from 2007 to 2011; VA examination reports dated May 2008 and April 2011.  However, there are instances when he has reported having an increased mood with feelings of hopefulness.  See VA outpatient treatment records dated July 2007 and December 2009.  

As noted, the evidence shows that the Veteran experiences irritability and persistent anger, particularly when driving.  See VA outpatient treatment records dated May 2008 and August 2009.  The objective evidence reflects that he has fair impulse control, with intermittent issues with anger which also include outbursts with his wife.  See January 2010 VA treatment record and VA examination reports dated May 2008 and April 2011.  Despite the evidence of impaired impulse control, the Veteran has consistently denied having episodes of violence or a history or violence or assaultiveness.  See VA examination reports dated May 2008 and April 2011; see also December 2008 lay statement from A.W., Jr.  

In this context, the Board notes that the evidence shows that the Veteran experiences nightmares which result in him waking up thrashing, yelling, and screaming for help.  The evidence also shows that the Veteran has choked and kicked his wife during his nightmares and, as a result, they frequently do not sleep in the same bed.  See May 2007 VA treatment record; December 2008 lay statements from J.W. and T.W.-C; April 2008 statement from Veteran.  However, there is no assertion or indication that the Veteran has been violent to others while he is awake.  See August 2009 VA outpatient treatment record.  Nevertheless, the evidence shows that the Veteran's nightmares result in a chronic sleep impairment, in addition to his inability to sleep for more than two to five hours or remain asleep for extended periods of time.  See VA outpatient treatment records dated 2007 to 2011; VA examination reports dated May 2008 and April 2011.  

As also noted, the evidence shows the Veteran experiences anxiety and suspiciousness, which result in him feeling unsafe in public and difficulty leaving the house.  The Veteran has reported having problems being around crowds and Asian people.  The evidence also shows that he manifests obsessional and ritualistic behaviors at home due to his anxiety, as he checks to make sure doors are locked and ensures that household items are in place.  The Veteran has also reported being afraid to open doors or turn the ignition in the car for fear of an explosion.  He has also reported fearing or dreading nighttime.  See VA treatment records dated May 2007, October 2008; VA examination reports dated May 2008 and April 2011; lay statements from the Veteran and J.W; December 2010 hearing transcript.  

In this context, the preponderance of the evidence also shows that the Veteran manifests exaggerated startle response, as he has physical and psychological reactions to noises and other triggers to his experiences in Vietnam.  See December 2008 lay statement from J.W.  The preponderance of the evidence shows that the Veteran has consistently denied having panic attacks.  See May 2008 VA treatment record; VA examination reports dated May 2008 and April 2011.  However, he has reported experiences a racing heartbeat, sweaty palms, rapid breathing and dizziness as a result of his anxiety, as well as trembling fear as a result of his being easily startled.  See June 2007 VA treatment record and December 2010 hearing transcript.  

The symptoms of anxiety, suspiciousness, and exaggerated startle response result in the Veteran self-isolating, experiencing anhedonia, and not having interest or motivation to participate in social or leisure activities.  The Veteran has reported having no more than one friend, with no interest in doing the things he did previously such as going to play golf or fish.  Nevertheless, while the Veteran has reported not going out of the house much, the evidence shows that he goes to church, albeit less frequently, and volunteering at a school one day a week.  See VA treatment records dated May, July 2007, and October 2007, January 2008, and May 2010, see April 2011 VA examination report; Veteran's lay statements.  The evidence also shows that the Veteran attends group PTSD therapy which, although he has intermittently described as causing anxiety, the preponderance of the evidence shows that he describes the group meetings as helpful and assisting in developing relationships and camaraderie with other veterans.  See VA treatment records dated September 2008, March and December 2009, and January 2010.  The Veteran has also been married for more than 45 years, which he has described as positive and stable, and reports having loving feelings to his children and grandchildren.  See VA examination reports dated May 2008 and April 2011.  

Despite the foregoing, the evidence shows that the Veteran is alert and fully oriented.  The Veteran's thought process is described as logical, coherent, and linear, with normal and appropriate thought content.  With respect to his thought content, there is evidence that the Veteran has occasionally reported experiencing delusions, hallucinations, and bizarre thoughts, as well as suicidal ideation; however, the preponderance of the evidence does not contain any consistent findings of psychotic problems, disturbances of perception, or delusional content.  The evidence shows that the Veteran reported having thoughts of death and passive suicidal ideation in May 2010; however, the preponderance of the evidence, including evidence dated before and after May 2010 show that he has consistently denied having suicidal or homicidal ideation or thoughts.  See VA treatment records dated from 2007 to 2011; VA examination reports dated May 2008 and April 2011.  

Likewise, despite intermittent reports of problems with memory and concentration, the preponderance of the objective evidence reflects that the Veteran's recent, remote, and immediate memory are intact, as are his concentration and attention.  See May 2007 VA treatment record; VA examination reports dated May 2008 and April 2011.  

Finally, the evidence shows that the Veteran experiences a fluctuating impairment in insight and judgment, as his insight and judgment range from fair to fully understanding that he has a problem and the outcome of his behavior.  See VA treatment records dated May 2007, December 2010, and March 2011; VA examination reports dated May 2008 and April 2011.  

In evaluating the ultimate merit of this claim, the Board notes that the preponderance of the lay and medical evidence shows that the Veteran's PTSD symptoms fluctuate in frequency and severity.  Nevertheless, based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran has consistently demonstrated no more than a moderate impairment in functioning due to a myriad of PTSD symptoms, which more nearly approximate the level of disability contemplated by the 50 percent rating.  

In making this determination, the Board notes that the Veteran's symptoms do not fit squarely within the level of symptomatology or disability contemplated by a single rating, as he manifested symptoms contemplated by the 30, 50, and 70 percent rating categories.  However, the Veteran's overall disability picture appears to more nearly approximate the 50 percent rating under DC 9411, as the preponderance of the evidence shows the Veteran experiences reduced reliability and productivity due to his PTSD symptoms, including depression, anxiety, suspiciousness, chronic sleep impairment, with disturbances in motivation and mood, and difficulty establishing and maintaining effective relationships.  

While the Veteran has manifested symptoms specifically enumerated for the 70 percent rating, the Board finds that those symptoms are not of the severity completed thereby.  Indeed, as noted, the Veteran has only reported experiencing suicidal ideation on one occasion, while the preponderance of the other evidence shows that he has consistently denied having suicidal ideation throughout the appeal.  Similarly, while the evidence shows that the Veteran manifests obsessional rituals, there is no lay or medical evidence showing that his rituals interfere with his routine activities.  In fact, when the Veteran described his daily routine at the April 2011 VA examination, he described his activities, which included checking to make sure the doors were locked, without any indication that his obsessional rituals interfered with his other activities.  As noted, the evidence reflects that the Veteran experiences fair impulse control; however, there is no evidence that his increased irritability and anger have resulted in periods of violence or assaultiveness and, thus, do not more nearly approximate the level of disability contemplated by the 70 percent rating.  

In addition to the foregoing, while the Veteran suffers from persistent anxiety and depression, which impair his ability to fully and appropriately interact with others, the evidence does not reflect that these symptoms affect his ability to function independently and effectively otherwise.  In this context, the Board notes that, while the evidence shows the Veteran's PTSD symptoms affect his ability to establish and maintain effective relationships with people, the Veteran has remained married to his wife for more than 45 years and continues to actively participate in the PTSD group, which clearly demonstrates difficulty in establishing and maintaining relationships, as opposed to an inability to do so.  

Finally, the Board finds that a higher, 70 percent rating is not supported by the preponderance of the evidence, as the Veteran is generally functioning satisfactorily, with full spatial orientation, normal self-care, normal conversation, and adequate thought process and content.  

Likewise, a 100 percent rating is not warranted in this case because there is no evidence that the Veteran has persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  

In sum, the Board finds that the Veteran's service-connected PTSD is manifested by a moderate occupational and social impairment and warrants no more than a 50 percent rating throughout the pendency of this appeal.  This finding is supported by the GAF scores assigned throughout the appeal, which have ranged from 55 to 65, which denote a range of mild to moderate symptoms and overall function.  In evaluating this claim, the Board finds probative that the range of GAF scores reflected in the record are consistent with the moderate level of severity of the symptoms reported by the Veteran and reflected in the evidence of record, and that the Veteran has not demonstrated an increased level of severe symptoms listed in the rating criteria for a 70 or 100 percent rating under DC 9411 or the level of severely impaired functioning contemplated by the GAF scale.  

The Board is aware that the symptoms listed under the 70 and 100 percent ratings and in the GAF scale are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as discussed above, the Board finds that the preponderance of the evidence of record does not show the Veteran manifested symptoms that equal or more nearly approximate the level of severe or total functional impairment contemplated by the 70 and 100 percent disability ratings.  

As a result, the Board finds that the Veteran's service-connected PTSD is manifested by an occupational and social impairment that results in deficiencies in work, family relations, and mood due to a myriad of symptoms, and warrants no more than a 70 percent disability rating under DC 9411.  

The Board has considered the Veteran's service-connected PTSD under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the 70 percent rating currently assigned.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of depression, anxiety, intrusive thoughts, flashbacks, and sleep disturbance, irritability, suspiciousness, exaggerated startle response, and self-isolation are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's PTSD during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran has been unemployed throughout the pendency of this appeal and that he has been retired since 2002.  At the April 2011 VA examination, the Veteran attributed his unemployment to both his mental and physical condition.  However, this report is not consistent with his previous report in May 2007 when he reported retiring due to health problems.  In addition, the April 2011 VA examiner stated that the Veteran's unemployability is not due to his PTSD symptoms, noting that he was able to maintain the same job for 23 years until he retired.  In this regard, the evidence of record shows that the Veteran suffers from a myriad of other disabilities that affect his ability to function and there is no evidence of record that shows that the Veteran in unemployable solely due to his service-connected PTSD.  Given the severity of the Veteran's PTSD, the Board notes that it is likely that his PTSD would have some effect on his employability; however, the occupational impairment caused by the Veteran's PTSD is contemplated by the 50 currently assigned.  As such, the evidence does not show that the Veteran was unemployable solely due to his service-connected disability, and further discussion of a TDIU is not necessary. 

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the lay and medical evidence supports the grant of a 50 percent disability rating, but no higher, for service-connected PTSD.  The Veteran's symptoms and overall disability have remained fairly consistent throughout the pendency of the appeal and, therefore, do not warrant a staged rating in this case.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  


ORDER

A 50 percent disability rating, but no higher, is warranted for service-connected PTSD, subject to the laws and regulations governing monetary awards.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


